DETAILED ACTION
This is response to Application 17/054,251 filed on 11/10/2020 in which claims 1-7, 10-19, and 124-126 are presented for examination.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-14, 19, 124 and 125 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0132238 A1) in view of Adachi et al. (US 2019/0261450 A1).

2. Regarding claim 1, Tang teaches a method implemented by a first device (Figure 2 sending device), wherein the method comprises:
transmitting a first data unit group, wherein the first data unit group is in a first sequence range (Figure 2 sends data packet);
receiving first information using a relay node, wherein the first information indicates whether a data unit in the first data unit group has been received by a second device (Figure 2 first relay device; receives feedback information on successful or unsuccessful reception of the data packet from receiving device) and
determining a second sequence range based on the first information (Figure 2 next data packet corresponds to identifier).
Tang does not explicitly disclose a relay node that does not comprise a Packet Data Convergence Protocol (PDCP) entity.
Adachi teaches a relay node that does not comprise a Packet Data Convergence Protocol (PDCP) entity (Figure 4, Paragraph [0084] relay node without PDCP).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a relay node that does not comprise a Packet Data Convergence Protocol (PDCP) entity as taught by Adachi in the system of Tang for a layer 2 relay see abstract of Tang.

3. Regarding claim 2, Tang in view of Adachi teaches further comprising obtaining the second sequence range by shifting the first sequence range by N sequences when the first information indicates reception of N consecutive data units starting from the first data unit group in the first sequence range, wherein N is a positive integer (Tang, Paragraphs [0074] to [0077], [0080], [0122] identifier; sequence numbers of all received packets covered in the sending packet; maximum SN among continuous sequence numbers).

4. Regarding claim 3, Tang in view of Adachi teaches further comprising
receiving a first message from the second device using the relay node, wherein the first message comprises the first information (Tang, Paragraphs [0074] to [0077], [0080], [0122] identifier; sequence numbers of all received packets covered in the sending packet; maximum SN among continuous sequence numbers).

5. Regarding claim 4, Tang in view of Adachi teaches wherein the first message is a
status report of the PDCP entity (Tang, Paragraph [0129] relevant state information of a PDCP SN).

6. Regarding claim 5, Tang in view of Adachi teaches further comprising
receiving a second message from the relay node based on a first message of the second device, wherein the second message comprises the first information (Tang, Paragraph [0125] to [0129] feedback information on successful reception or unsuccessful reception of the data packet from the receiving device).

7. Regarding claim 6, Tang in view of Adachi teaches wherein the second message
is based on the first message and a mapping relationship between sequence numbers of data units transmitted and received (Tang, Paragraphs [0115] to [0118] and [0125] to [0129] sequence number; feedback information on successful reception or unsuccessful reception of the data packet from the receiving device). 

8. Regarding claim 7, Tang in view of Adachi teaches, wherein the second message comprises a status report of a Radio Link Control (RLC) entity (Tang, Paragraph [0128] feedback information carried in a control sequence of RLC).

9. Regarding claim 10, Tang teaches a method implemented by a relay node, (Figures 2 and 12 relay device), and wherein the method comprises:
receiving data units in a first data unit group from a first device (Figure 2 sends data packet to a receiving device through a first relay device); and
adding sequence numbers to the data units in the first data unit group (Figure 2 Paragraphs [0074] to [0077], [0080], [0122] identifier; sequence numbers; next data packet corresponds to identifier)
Tang does not explicitly disclose a relay node that does not comprise a Packet Data Convergence Protocol (PDCP) entity.
Adachi teaches a relay node that does not comprise a Packet Data Convergence Protocol (PDCP) entity (Figure 4, Paragraph [0084] relay node without PDCP).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a relay node that does not comprise a Packet Data Convergence Protocol (PDCP) entity as taught by Adachi in the system of Tang for a layer 2 relay see abstract of Tang.

10. Regarding claim 11, Tang in view of Adachi teaches further comprising adding the sequence numbers to the data units in the first data unit group based on a receiving order (Tang, Paragraphs [0074] to [0077], [0080], [0119] and [0122] identifier; sequence numbers of all received packets covered in the sending packet; re-structure; maximum SN among continuous sequence numbers).

11. Regarding claim 12, Tang in view of Adachi teaches, wherein before adding the sequence numbers to the data units in the first data unit group, the method further comprises:  ordering the data units (Tang, Paragraphs [0115] to [0119] and [0125] to [0129] re-structured by the first relay device; sequence number; feedback information on successful reception or unsuccessful reception of the data packet from the receiving device).

12. Regarding claim 13, Tang teaches a method, implemented by a second relay node (Figure 2 first relay device; receives feedback information on successful or unsuccessful reception of the data packet from receiving device), and wherein the method comprises:
receiving a data unit transmitted from a relay node coupled to the second relay node, wherein the data unit comprises a sequence number (Tang, Paragraphs [0074] to [0077], [0080], [0122] identifier; sequence numbers of all received packets covered in the sending packet; maximum SN among continuous sequence numbers); and
ordering, the data unit based on the sequence number (Tang, Paragraphs [0115] to [0119] and [0125] to [0129] re-structured by the first relay device; sequence number; feedback information on successful reception or unsuccessful reception of the data packet from the receiving device).
Tang does not explicitly disclose wherein the second relay node does not comprise a Packet Data Convergence Protocol (PDCP) entity.
Adachi teaches wherein the second relay node does not comprise a Packet Data Convergence Protocol (PDCP) entity (Figure 4, Paragraph [0084] relay node without PDCP).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the second relay node does not comprise a Packet Data Convergence Protocol (PDCP) entity as taught by Adachi in the system of Tang for a layer 2 relay see abstract of Tang.

13. Regarding claim 14, Tang in view of Adachi teaches wherein the method further comprises adding a sequence number to the data unit by the first relay node, and wherein the first relay node directly communicates a first device (Tang, Figure 2 Paragraphs [0074] to [0077], [0080], [0122] identifier; sequence numbers; next data packet corresponds to identifier).

14. Regarding claim 124, Tang in view of Adachi teaches, wherein the first message comprises a status report of a Radio Link Control (RLC) entity. (Tang, Paragraph [0128] feedback information carried in a control sequence of RLC).

15. Regarding claim 125, Tang in view of Adachi teaches, further comprising receiving a sequence number, wherein the sequence number is added by a relay node in direct communication with the second relay node (Tang, Paragraphs [0115] to [0119] and [0125] to [0129] re-structured by the first relay device; sequence number; feedback information on successful reception or unsuccessful reception of the data packet from the receiving device).

16. Regarding claim 19, Tang teaches a first device (Figure 11), comprising: a memory configured to store instructions; and a processor coupled to the memory (claim 19 sending device), wherein the instructions cause the processor to be configured to:
transmit a first data unit group, wherein the first data unit group is in a first sequence range (Figure 2 sends data packet);
receive first information using a relay node, wherein the first information indicates whether a data unit in the first data unit group has been received by a second device (Figure 2 first relay device; receives feedback information on successful or unsuccessful reception of the data packet from receiving device) and
wherein the first device communicates with the second device using the relay node (Figure 11 and 12); 
determining a second sequence range based on the first information (Figure 2 next data packet corresponds to identifier).
Tang does not explicitly disclose a relay node that does not comprise a Packet Data Convergence Protocol (PDCP) entity.
Adachi teaches a relay node that does not comprise a Packet Data Convergence Protocol (PDCP) entity (Figure 4, Paragraph [0084] relay node without PDCP).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a relay node that does not comprise a Packet Data Convergence Protocol (PDCP) entity as taught by Adachi in the system of Tang for a layer 2 relay see abstract of Tang.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0132238 A1) in view of Adachi et al. (US 2019/0261450 A1) in further view of Xu et al. (US 2020/0029391 A1).

17.  Regarding claim 15, Tang in view of Adachi does not explicitly disclose wherein an adaptation layer of the first relay node comprises either a first ordering function or a numbering function, or wherein a Radio Link Control (RLC) entity of the first relay node has a second ordering function.
Xu teaches wherein an adaptation layer of the first relay node comprises either a first ordering function or a numbering function, or wherein a Radio Link Control (RLC) entity of the first relay node has a second ordering function (Figure 2, Paragraph [0056] adaptation layer indicates whether a certain RLC PDU is the last segment or not/numbering function).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein an adaptation layer of the first relay node comprises either a first ordering function or a numbering function, or wherein a Radio Link Control (RLC) entity of the first relay node has a second ordering function as taught by Xu in the system of Tang in view of Adachi for data forwarding support see abstract and title of Xu.

18. Regarding claim 16, Tang in view of Adachi does not explicitly disclose an adaptation layer of the second relay node comprises an ordering function.
Xu teaches an adaptation layer of the second relay node comprises an ordering function (Xu, Figure 2, Paragraph [0056] adaptation layer indicates whether a certain RLC PDU is the last segment or not/ordering function).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide an adaptation layer of the second relay node comprises an ordering function as taught by Xu in the system of Tang in view of Adachi for data forwarding support see abstract and title of Xu.

19. Regarding claim 17, Tang in view of Adachi teaches wherein the adaptation layer is located above the radio link control RLC entity (Adachi Figure 5 adaptation layer above RLC).

20. Regarding claim 18, Tang in view of Adachi teaches wherein the adaptation layer is located above a media access control (MAC) entity (Adachi Figure 5 adaptation layer above MAC).

Claim 126 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2019/0132238 A1) in view of Adachi et al. (US 2019/0261450 A1) in further view of Martin (US 2019/0239114 A1).

21. Regarding claim 126, Tang in view of Adachi does not explicitly disclose wherein a Radio Link Control (RLC) entity of the second relay node comprises an ordering function.
Martin teaches wherein a Radio Link Control (RLC) entity of the second relay node comprises an ordering function (Figures 5 and 6 Paragraph [0041] and [0042] RLC entity reorders the PDUs).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a Radio Link Control (RLC) entity of the second relay node comprises an ordering function as taught by Martin in the system of Tang in view of Adachi for reordering the RLC data if they are received out of sequence see Paragraph [0042] of Martin.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 

Vajapeyam et al. (US 2017/0041767 A1) 
Gulati et al. (US 2018/0324882 A1) Figure 3 Paragraph [0046]
Chiu et al. (US 2017/0289845 A1) Paragraph [0017] Figure 16 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466